Case 2:17-cv-03387-ES-MAH Document 305 Filed 02/14/19 Page 1 of 6 PageID: 13208




 Charles Lizza
 William C. Baton
 SAUL EWING ARNSTEIN & LEHR LLP
 One Riverfront Plaza, Suite 1520
 Newark, NJ 07102-5426
 (973) 286-6700
 clizza@saul.com

 Attorneys for Plaintiff
 Celgene Corporation

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 CELGENE CORPORATION,

                           Plaintiff,           Civil Action No. 17-3387 (ES)(MAH)

        v.
                                                NOTICE OF JOINT MOTION TO SEAL
 HETERO LABS LIMITED, HETERO                    CERTAIN MATERIALS PURSUANT TO
 LABS LIMITED UNIT-V, HETERO                    L. CIV. R. 5.3
 DRUGS LIMITED, HETERO USA, INC.,
 AUROBINDO PHARMA LIMITED,        (Filed Electronically)
 AUROBINDO PHARMA USA, INC.,
 AUROLIFE PHARMA LLC, EUGIA
 PHARMA SPECIALTIES LIMITED,
 APOTEX INC., APOTEX CORP., MYLAN
 PHARMACEUTICALS, INC., MYLAN
 INC., MYLAN, N.V., BRECKENRIDGE
 PHARMACEUTICAL, INC., and TEVA
 PHARMACEUTICALS USA, INC.,

                           Defendants.


        PLEASE TAKE NOTICE that on March 18, 2019, or as soon thereafter as counsel may

 be heard, Plaintiff Celgene Corporation (“Celgene”) and Defendants Hetero Labs Limited,

 Hetero Labs Limited Unit-V, Hetero Drugs Limited, Hetero USA, Inc., Aurobindo Pharma

 Limited, Aurobindo Pharma USA, Inc., Aurolife Pharma LLC, Eugia Pharma Specialties

 Limited, Apotex Inc., Apotex Corp., Mylan Pharmaceuticals, Inc., Mylan Inc., Mylan, N.V.,

 Breckenridge Pharmaceutical, Inc., and Teva Pharmaceuticals USA, Inc. (collectively,
Case 2:17-cv-03387-ES-MAH Document 305 Filed 02/14/19 Page 2 of 6 PageID: 13209




 “Defendants”) will move before the Honorable Michael A. Hammer, U.S.M.J., at the United

 States District Court for the District of New Jersey, Martin Luther King, Jr. Building & U.S.

 Courthouse, 50 Walnut Street, Newark, New Jersey, for the entry of an Order pursuant to Local

 Civil Rule 5.3(c) sealing certain portions of: (1) Liza M. Walsh’s November 29, 2018 Letter to

 Judge Hammer and associated exhibits (D.I. 255-56), (2) Charles M. Lizza’s January 4, 2019

 Letter to Judge Hammer (D.I. 268), and (3) Liza M. Walsh’s January 17, 2019 Letter to Judge

 Hammer and associated exhibits (D.I. 276-77).

        PLEASE TAKE FURTHER NOTICE that in support of this Motion, Celgene shall rely

 upon the accompanying certification of Sarah A. Sullivan.

        PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

 herewith for the Court’s consideration.



 Dated: February 14, 2019                     By: s/ Sarah A. Sullivan
                                                  Charles M. Lizza
                                                  William C. Baton
                                                  Sarah A. Sullivan
                                                  SAUL EWING ARNSTEIN & LEHR LLP
                                                  One Riverfront Plaza, Suite 1520
                                                  Newark, New Jersey 07102-5426
                                                  (973) 286-6700
                                                  clizza@saul.com
                                                  wbaton@saul.com
                                                  sarah.sullivan@saul.com

                                                    Of Counsel:

                                                    F. Dominic Cerrito
                                                    Eric C. Stops
                                                    Evangeline Shih
                                                    Andrew S. Chalson
                                                    Gabriel P. Brier
                                                    Frank C. Calvosa
                                                    Marta A. Godecki
                                                    Brian J. Forsatz

                                                 -2-
Case 2:17-cv-03387-ES-MAH Document 305 Filed 02/14/19 Page 3 of 6 PageID: 13210




                                                  QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                  51 Madison Avenue, 22nd Floor
                                                  New York, New York 10010
                                                  (212) 849-7000

                                                  Anthony M. Insogna
                                                  Cary Miller, Ph.D.
                                                  JONES DAY
                                                  4655 Executive Drive
                                                  Suite 1500
                                                  San Diego, CA 92121
                                                  (858) 314-1200

                                                  Matthew J. Hertko
                                                  JONES DAY
                                                  77 West Wacker Drive, Suite 3500
                                                  Chicago, IL 60601
                                                  (312) 782-3939


  OF COUNSEL:                                         By: /s/ Melissa E. Flax
 Andrew M. Alul                                           Melissa E. Flax, Esq.
 Richard T. Ruzich                                        Michael Cross, Esq.
 Stephen R. Auten                                         CARELLA, BYRNE, CECCHI,
 Brian P. Murray                                          OLSTEIN, BRODY & AGNELLO,
 Roshan P. Shrestha, Ph.D.                                P.C.
 TAFT STETTINIUS & HOLLISTER LLP                          5 Becker Farm Road
 111 East Wacker Drive                                    Roseland, NJ 07068-1739
 Suite 2800                                               973-994-1700
 Chicago, IL 60601                                        mflax@carellabyrne.com
 312-527-4000                                             mcross@carellabyrne.com
 aalul@taftlaw.com
 rruzich@taftlaw.com                                      Attorneys for Defendants
 sauten@taftlaw.com                                       Apotex Inc. and Apotex Corp.
 bmurray@taftlaw.com
 rshrestha@taftlaw.com


 OF COUNSEL:                                          By: /s/ Christina L. Saveriano
                                                          Eric I. Abraham
 A. Neal Seth (pro hac vice forthcoming)                  Christina L. Saveriano
 Bethany A. Corbin (pro hac vice forthcoming)             HILL WALLACK, LLP
 WILEY REIN LLP                                           21 Roszel Road
 1776 K St. NW                                            Princeton, New Jersey 08543
 Washington, DC 20006                                     (609) 734-6395
 (202) 719-7000                                           eabraham@hillwallack.com

                                                -3-
Case 2:17-cv-03387-ES-MAH Document 305 Filed 02/14/19 Page 4 of 6 PageID: 13211




 nseth@wileyrein.com                           csaveriano@hillwallack.com
 bcorbin@wileyrein.com

                                               Attorneys for Defendants
                                               Hetero Labs Limited, Hetero Labs
                                               Limited Unit-V, Hetero Drugs Limited,
                                               and Hetero USA, Inc.
 OF COUNSEL:
                                           By: /s/ Jakob B. Halpern
 Elham Firouzi Steiner                         Arnold B. Calmann
 Nathaniel R. Scharn                           Jakob B. Halpern
 Sarah Siedlak                                 Monvan Hu
 WILSON SONSINI GOODRICH & ROSATI P.C.         SAIBER LLC
 12235 El Camino Real                          One Gateway Center, 10th Floor,
 San Diego, California 92130                   Suite 1000
 Telephone: (858) 350-2300                     Newark, New Jersey 07102
 esteiner@wsgr.com                             Telephone: (973) 622-3333
 nscharn@wsgr.com                              abc@saiber.com
 ssiedlak@wsgr.com                             jbh@saiber.com
 Tung-On Kong                                  mhu@saiber.com
 Kristina Hanson
 WILSON SONSINI GOODRICH & ROSATI P.C.
 One Market Street                             Attorneys for Defendants Mylan
 Spear Tower, Suite 3300                       Pharmaceuticals Inc., Mylan Inc., and
 San Francisco, CA 94105                       Mylan N.V.
 Telephone: (415) 947-2000
 tkong@wsgr.com
 thanson@wsgr.com

 OF COUNSEL:                               By: _/s/ Christine I. Gannon
                                               Liza M. Walsh
 Jay P. Lefkowitz                              Christine I. Gannon
 Jeanna M. Wacker                              Eleonore Ofosu-Antwi
 Christopher T. Jagoe                          WALSH PIZZI O’REILLY
 Mark C. McLennan                              FALANGA
 KIRKLAND & ELLIS LLP                          One Riverfront Plaza
 601 Lexington Avenue                          1037 Raymond Boulevard, Suite 600
 New York, NY 10022                            Newark, N.J. 07102
 (212) 446-4800                                Tel.: (973) 757-1100
 lefkowitz@kirkland.com                        lwalsh@walsh.law
 jeanna.wacker@kirkland.com                    cgannon@walsh.law
 christopher.jagoe@kirkland.com                eofosuantwi@walsh.law
 mark.mclennan@kirkland.com


 Kristen P.L. Reichenbach
                                               Attorneys for Defendant

                                     -4-
Case 2:17-cv-03387-ES-MAH Document 305 Filed 02/14/19 Page 5 of 6 PageID: 13212




 KIRKLAND & ELLIS LLP                                  Teva Pharmaceuticals USA, Inc.
 555 California Street
 San Francisco, CA 94104
 (415) 439-1400
 kristen.reichenbach@kirkland.com


 OF COUNSEL:                                       By: /s/ Robert J. Fettweis
                                                       Robert J. Fettweis
 C. Kyle Musgrove                                      FLEMING RUVOLDT PLLC
 John W. Bateman                                       250 Moonachie Road
 Yifang Zhao                                           Moonachie, NJ 07074
 HAYNES & BOONE, LLP                                   Telephone: (201) 518-7878
 800 17th St. NW, Suite 500                            rfettweis@flemingruvoldt.com
 Washington, D.C. 20006
 Telephone: (202) 654-4500
 kyle.musgrove@haynesboone.com                         Attorneys for Defendant Breckenridge
 john.bateman@haynesboone.com                          Pharmaceutical, Inc.
 eva.zhao@haynesboone.com

 Bruce D. DeRenzi, Esq.
 BRECKENRIDGE PHARMACEUTICAL,
 INC.
 60 East 42nd Street, Suite 2410
 New York, NY 10165
 Telephone: (646) 448-1308
 bderenzi@bpirx.com

 OF COUNSEL:                                       By: _/s/ Gregory D. Miller
                                                       Gregory D. Miller
 Gurpreet Singh Walia, M.D.                            Jenna Z. Gabay
 FISHERBROYLES, LLP                                    RIVKIN RADLER LLP
 400 Jericho Turnpike, Suite 209                       21 Main Street, Suite 158
 Jericho, New York 11753                               Court Plaza South- West Wing
 Telephone: 516-595-3070                               Hackensack, New Jersey 07601
 gurpreet.walia@fisherbroyles.com                      Telephone: 201-287-2460
                                                       gregory.miller@rivkin.com
 Joseph Schramm, III
 FISHERBROYLES, LLP
 100 Overlook Center, Second Floor                     Attorneys for Defendants, Aurobindo
 Princeton, New Jersey 08540                           Pharma Limited, Aurobindo Pharma
 Telephone: 856-733-0220                               USA, Inc., Aurolife Pharma LLC, and
 joseph.schramm@fisherbroyles.com                      Eugia Pharma Specialties Limited

 Gongjun (Gary) Ji (admitted pro hac vice)
 FISHERBROYLES, LLP
 445 Park Avenue, Ninth Floor
                                             -5-
Case 2:17-cv-03387-ES-MAH Document 305 Filed 02/14/19 Page 6 of 6 PageID: 13213




 New York, New York 10022
 Telephone: 917-733-3963
 gary.ji@fisherbroyles.com




                                     -6-
